 

A&B EXECUTIVE SURVIVOR/RETIREMENT BENEFIT PLAN

 

Amended and Restated Effective February 27, 2008

 

 

 

ARTICLE I

 

 

ESTABLISHMENT AND PURPOSE

 

1.01

Establishment of Plan. Alexander & Baldwin, Inc. established the A&B Executive
Survivor/Retirement Benefit Plan (the “Plan”), effective January 1, 1986.

 

1.02

Purpose of Plan. It is the purpose of the Plan to provide supplemental
pre-retirement death benefits, supplemental retirement benefits, and an optional
supplemental post-retirement death benefit for certain designated executives of
the Employer. The Plan is intended to be exempt from the participation, vesting,
funding and fiduciary requirements of Title I of the Employee Retirement Income
Security Act of 1974 because it provides benefits for a select group of highly
compensated management employees.

 

 

ARTICLE II

 

 

DEFINITIONS

 

2.01

“Actuarial Equivalent” means a form of benefit differing in time, period, or
manner of payment from a specified benefit provided in the Plan, but having the
same present value when determined in accordance with generally accepted
actuarial practices, as more particularly specified by the definition of the
term “Equivalent Actuarial Value” in the A&B Retirement Plan for Salaried
Employees.

 

2.02

“A&B” means Alexander & Baldwin, Inc., a Hawaii corporation.

 

2.03

“A&B Retirement Plan” means the A&B Retirement Plan for Salaried Employees or
the Retirement Plan for Employees of Matson, as amended from time to time.

 

2.04

“Approved Early Retirement Date” means a date which meets each of the following
requirements:

 

 

(a)

The Participant has attained age 55,

 

 

(b)

The Participant has at least five Years of Service, and

 

 

(c)

The retirement date has been approved by the Chief Executive Officer of A&B.



2.05

“Base Compensation” means base salary, including amounts deferred under any
deferral plan or arrangement with A&B, but excluding incentive compensation and
all other plans or forms of remuneration.

 

2.06

“Beneficiary” means the person, persons or entity designated pursuant to
Section 4.11.

 

2.07

“Board” means the Board of Directors of A&B.

 

2.08

“Change in Control” shall mean a change of ownership or control of A&B effected
through any of the following transactions:

 

(a)

A change in effective control of A&B as defined in Treasury Regulation 1.409A -
3(i)(s)(vi); or

 

(b)

A change in ownership of A&B as defined in Treasury Regulation  § 1.409A –
3(i)(5)(v); or

 

(c)

A change in ownership of a substantial portion of A&B assets as defined in
Treasury Regulation § 1.409A – 3(i)(5)(vii).

 

2.09

“Code” means the Internal Revenue Code of 1986, as amended.

 

2.10

“Committee” means the Compensation Committee of the Board.

 

2.11

“Disabled” or “Disability” means a Participant who is unable to perform
substantially all of the material and substantial duties of her or his regular
position because of accidental bodily injury sustained or disease originating
after the date of such person’s designation as a Participant under this Plan.
Notwithstanding the foregoing:

 

 

(a)

if a Participant has been Disabled for a continuous period of 24 months, the
Participant will cease to be considered Disabled unless he or she is unable to
perform any occupation for which the Participant is or becomes reasonably
qualified by education, training or experience because of such bodily injury or
sickness; and

 

 

(b)

a Participant is not Disabled at any time that the Participant is working for
pay or profit at any occupation.

 

2.12

“Early Retirement Factor” means the reduction factors used to calculate early
retirement benefits under the A&B Retirement Plan for participants of such plan
who retire from active service at or after attaining age 55.

 

2.13

“Employer” shall mean A&B or the entity for whom services are performed and with
respect to whom the legally binding right to compensation arises, and all
entities with whom A&B would be considered a single employer under Section
414(b) of the Code;

 

-2-



provided that in applying Section 1563(a)(1), (2), and (3) of the Code for
purposes of determining a controlled group of corporations under Section 414(b)
of the Code, the language “at least 50 percent” is used instead of “at least 80
percent” each place it appears in Section 1563(a)(1), (2), and (3) of the Code,
and in applying Treasury Regulation § 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Section 414(c) of the Code, “at least 50 percent” is used
instead of “at least 80 percent” each place it appears in Treasury Regulation §
1.414(c)-2; provided, however, “at least 20 percent” shall replace “at least 50
percent” in the preceding clause if there is a legitimate business criteria for
using such lower percentage.

 

2.14

“Final Base Compensation” means a Participant’s Base Compensation in effect, as
applicable (i) at the time of the Participant’s Separation from Service,
Participant’s death, or Change in Control for purposes of Section 4.08(b)(1) or
(2), or (ii) immediately prior to Participant’s Disability leave, as provided in
Section 4.12(d), and computed as an annual amount by multiplying the then
applicable monthly Base Compensation in effect by 12.

 

2.15

“Identification Date” shall mean each December 31.

 

2.16

“Immediate Change in Control Benefit” means the benefit described in
subsection 4.08(a).

 

2.17

“Involuntary Separation Benefit” means the benefit described in Section 4.05.

 

2.18

“Key Employee” shall mean a Participant who, on an Identification Date, is:

 

(a)

An officer of A&B having annual compensation greater than the compensation limit
in Section 416(i)(1)(A)(i) of the Code, provided that no more than fifty
officers of A&B shall be determined to be Key Employees as of any Identification
Date;

 

(b)

A five percent owner of A&B; or

 

(c)

A one percent owner of A&B having annual Compensation from A&B of more than
$150,000.

If a participant is identified as a Key Employee on an Identification Date, then
such participant shall be considered a Key Employee for purposes of the Plan
during the period beginning on the first April 1 following the Identification
Date and ending on the next March 31. For purposes of this Section 2.18 only and
for determining whether a participant is a Key Employee, “A&B” shall mean A&B
and its affiliates that are treated as a single employer under Section 414(b) or
(c) of the Code, and for purposes of determining whether a Participant is a Key
Employee, Treasury Regulation § 1.415(c) - 2(d)(4) shall be used to calculate
compensation.

 

-3-



2.19

“Normal Retirement Benefit” means ten annual amounts, each equal to the
percentage (which shall be not less than 5% nor greater than 35%) of the
Participant’s Final Base Compensation as specified in such Participant’s
individual participating agreement, payable in monthly installments, or the lump
sum Actuarial Equivalent if the Participant so elects and as provided in Section
4.10.

 

2.20

“Normal Retirement Date” means the first day of the month coincident with or
next following the date the Participant attains age 65.

 

2.21

“Normal Survivor Benefit” means ten annual amounts, each equal to 50% of the
Participant’s Final Base Compensation, payable in monthly installments, or the
lump sum Actuarial Equivalent if the Participant so elects and as provided in
Section 4.10.

 

2.22

“Participant” means an employee who meets the conditions set forth in
Section 3.0l.

 

2.23

“Participation Agreement” means the agreement that must be executed in order to
participate in the Plan, as set forth in Section 3.01.

 

2.24

“Participation Termination Benefit” means the benefit described in Section 4.06.

 

2.25

“Plan” means the A&B Executive Survivor/Retirement Benefit Plan, as amended from
time to time.

 

2.26

“Plan Termination Benefit” means the benefit described in Section 4.07.

 

2.27

“Pre-Retirement Survivor Benefit” means the benefit described in Section 4.02.

 

2.28

“Prorated Retirement Benefit” means Normal Retirement Benefit multiplied by the
Proration Factor.

 

2.29

“Prorated Survivor Benefit” means Normal Survivor Benefit multiplied by the
Proration Factor.

 

2.30

“Proration Factor” means:

 

 

(a)

In the case of a Participant who is a Participant in the A&B 1985 Supplemental
Executive Retirement Plan, or who was a former Participant in such plan, the
ratio of (i) 300 minus the number of completed months between the date of
calculation and the Participant’s Normal Retirement Date, to (ii) 300.

 

 

(b)

In the case of all other Participants, the ratio of (i) the Participant’s Years
of Service as of the calculation date, to (ii) the Years of Service the
Participant would have earned at his or her Normal Retirement Date had he or she
remained in employment status until such date.

 

-4-



2.31

“Separation from Service” shall mean termination of employment with the
Employer, other than due to death. A Participant shall be deemed to have
experienced a Separation from Service if the Participant’s service with the
Employer is reduced to an annual rate that is less than fifty percent of the
services rendered, on average, during the immediately preceding three full years
of employment with the Employer (or if employed by the Employer less than three
years, such lesser period).

 

2.32

“Vested Change in Control Benefit” means the benefit described in
Section 4.08(a).

 

2.33

“Years of Service” means the number of years and fractions of years which
qualify as Years of Credited Vesting Service as that term is defined in the A&B
Retirement Plan.

 

 

ARTICLE III

 

 

PARTICIPATION

 

3.0l

Participation. Participants shall be management or highly compensated employees
who have been specifically designated as Participants by the Chief Executive
Officer of A&B, who have demonstrated insurability to the satisfaction of A&B,
and who have executed a Participation Agreement (including a waiver of group
life insurance coverage over $50,000). Participation will begin on the date
specified in the Participation Agreement and shall continue until the earlier of
the Participant’s Separation from Service or until a determination by the Chief
Executive Officer of A&B that the Participant no longer is eligible to
participate.

 

 

ARTICLE IV

 

 

BENEFITS

 

4.01

Plan Benefits. A Participant shall be entitled to whichever of the benefits
provided by Sections 4.02 to 4.09 provides the greatest benefit. Under no
circumstance shall a Participant be entitled to benefits provided by more than
one such Section.

 

4.02

Pre-Retirement Survivor Benefit. Except as provided in Sections 4.06 and 4.07,
the Beneficiary of a Participant who dies before Separation from Service shall
be entitled to receive a Pre-Retirement Survivor Benefit consisting of the
Normal Survivor Benefit; provided, however, that such benefit must be paid or
commence within 90 days following the Participant’s death.

 

4.03

Normal/Late Retirement Benefit.

 

 

(a)

Eligibility. A Participant who meets the following requirements shall be
entitled to the Normal/Late Retirement Benefit described in subsection (b)
below:

 

-5-



 

 

(1)

The Participant has completed three years of participation in the Plan; and

 

 

(2)

The Participant experiences a Separation from Service on or after his or her
Normal Retirement Date.

 

 

(b)

Benefit. A Participant’s Normal/Late Retirement Benefit shall be the benefit in
paragraph (2) below unless prior to Separation from Service, the Participant has
applied in writing to receive the benefit in paragraph (1) below in lieu of the
benefit in paragraph (2) below and the Committee has approved such request;
provided that no such request shall become effective until 12 months after the
date it is received by the Committee.

 

 

(1)

The Participant’s Normal Survivor Benefit, which shall be effective on the first
day of the month following the Participant’s death and be paid or commence as
soon as practicable, but no later than 90 days, after the Participant’s death.

 

 

(2)

The Participant’s Normal Retirement Benefit, which shall be effective on the
first day of the month following his or her Separation from Service and be paid
or commence within 90 days following his or her Separation from Service.

 

4.04

Approved Early Retirement Benefit.

 

 

(a)

Eligibility. A Participant who meets the following requirements shall be
entitled to the Approved Early Retirement Benefit described in subsection (b)
below:

 

 

(1)

The Participant has completed three years of participation in the Plan, and

 

 

(2)

The Participant experiences a Separation from Service on or after his or her
Approved Early Retirement Date and before his or her Normal Retirement Date.

 

 

(b)

Benefit. A Participant’s Approved Early Retirement Benefit shall be the benefit
in paragraph (2) below unless prior to Separation from Service, the Participant
has applied in writing to receive the benefit in paragraph (1) below in lieu of
the benefit in paragraph (2) below and the Committee has approved such request;
provided that no such request shall become effective until 12 months after the
date it is received by the Committee.

 

 

(1)

The Participant’s Normal Survivor Benefit, which shall be effective on the first
day of the month following the Participant’s death and be paid or commence as
soon as practicable, but no later than 90 days, after the Participant’s death.

 

-6-



 

 

(2)

The Participant’s Normal Retirement Benefit multiplied by the Early Retirement
Factor applicable at the Participant’s age as of his or her Approved Early
Retirement Date, which shall be effective on the first day of the month
following his or her Separation from Service and be paid or commence within 90
days following his or her Separation from Service.

 

4.05

Involuntary Separation Benefit.

 

 

(a)

Eligibility. A Participant who meets the following requirements shall be
entitled to the Involuntary Separation Benefit described in subsection (b)
below:

 

 

(1)

The Participant has completed three years of participation in the Plan, and

 

 

(2)

The Participant experiences an involuntary Separation from Service.

 

 

(b)

Benefit. A Participant’s Involuntary Separation Benefit shall be a lump sum
payment which is the greater of the Actuarial Equivalent of the benefits defined
in paragraph (1) below or the Actuarial Equivalent of the benefits defined in
paragraph (2) below. The Involuntary Separation Benefit shall be paid as soon as
practicable, but no later than 90 days, after the date of the Participant’s
involuntary Separation from Service.

 

 

(1)

The Participant’s Prorated Survivor Benefit calculated as of the date of the
involuntary Separation from Service as if commencing at the time of
Participant’s death.

 

 

(2)

The Participant’s Prorated Retirement Benefit calculated as of the date of the
involuntary Separation from Service as if commencing on the Participant’s Normal
Retirement Date.

 

4.06

Participation Termination Benefit.

 

 

(a)

Eligibility. A Participant who meets the following requirements shall be
entitled to the Participation Termination Benefit described in subsection (b)
below:

 

 

(1)

The Participant has completed three years of participation in the Plan, and

 

 

(2)

The Participant’s participation in the Plan is terminated prior to the
Participant’s Separation from Service as a result of the determination by the
Chief Executive Officer that the Participant is no longer eligible to
participate in the Plan.

 

 

(b)

Benefit. A Participant’s Participation Termination Benefit shall be the benefit
in paragraph (1) below prior to the Participant’s Separation from Service. Upon
the

 

-7-



Participant’s Separation from Service, it shall be the benefit in paragraph (2)
below unless the Participant has applied in writing to receive the benefit in
paragraph (1) below in lieu of the benefit in paragraph (2) below and the
Committee has approved such request; provided that no such request shall become
effective until 12 months after the date it is received by the Committee.

 

 

(1)

The Participant’s Prorated Survivor Benefit calculated as of the date that the
Participant’s participation in the Plan was terminated, which shall be effective
on the first day of the month following the Participant’s death and be paid or
commence as soon as practicable, but not later than 90 days, after the
Participant’s death.

 

 

(2)

The Participant’s Prorated Retirement Benefit calculated as of the date that the
Participant’s participation in the Plan was terminated and as commencing on the
Participant’s Normal Retirement Date or Approved Early Retirement Date,
whichever is applicable, provided that if the benefit is paid or commences on an
Approved Early Retirement Date it shall be multiplied by the Early Retirement
Factor applicable to the Participant’s age as of his or her Approved Early
Retirement Date. This benefit shall be effective on the first day of the month
following, and be paid or commence as soon a practicable, but not later than 90
days, following the later of the Participant attaining age 55 or his or her
Separation from Service.

 

4.07

Plan Termination Benefit.

 

 

(a)

Eligibility. A Participant of the Plan as of the date the Plan is terminated by
the Committee shall be entitled to the Plan Termination Benefit described in
subsection (b) below; provided, however, that for this Section 4.07 termination
of the Plan shall mean that benefits payable under the Plan shall be frozen at
the date of termination; provided further that termination shall not have the
same meaning as provided in Treasury Regulation §1.409A-3(j)(4)(ix).

 

 

(b)

Benefit. A Participant’s Plan Termination Benefit shall be the benefit in
paragraph (1) below prior to the Participant’s Separation from Service. Upon the
Participant’s Separation from Service, it shall be the benefit in paragraph (2)
below unless prior to Separation from Service, the Participant has applied in
writing to receive the benefit in paragraph (1) below in lieu of the benefit in
paragraph (2) below and the Committee has approved such request; provided that
no such request shall become effective until 12 months after the date it is
received by the Committee.

 

 

(1)

The Participant’s Prorated Survivor Benefit calculated as of the Plan
termination date, which shall be effective on the first day of the month

 

-8-



following the Participant’s death and be paid or commence as soon as
practicable, but not later than 90 days, after the Participant’s death.

 

 

(2)

The Participant’s Prorated Retirement Benefit calculated as of the Plan
termination date and as commencing on the later of the first day of the month
following the Participant’s Separation from Service or the date that would have
qualified as, the Participant’s Approved Early Retirement Date if he or she had
remained employed as a Participant until such date and then received approval
from the Chief Executive Officer for such early retirement, provided that if the
benefit is paid or commences on such an early retirement date, it shall be
multiplied by the Early Retirement Factor applicable to the Participant’s age as
of such early retirement date. This benefit shall be effective on the first day
of the month following, and be paid or commence as soon as administratively
practicable, but no later than 90 days, following the later of the Participant
attaining age 55 or his or her Separation from Service.

 

4.08

Change in Control Benefits.

 

 

(a)

Change in Control of A&B. Upon the occurrence of a Change in Control, as defined
in Section 2.08, with respect to A&B, the provisions of paragraph (1) below
shall apply unless the terms of such Change in Control provide, as a
prerequisite to the consummation of the Change in Control, that the employer
responsibilities under this Plan are to be assumed by the successor
organization. In such latter case, the provisions of paragraph (2) below shall
apply.

 

 

(1)

The Plan shall immediately and automatically terminate in accordance with
Treasury Regulation § 1.409A-3(j)(4)(ix) and each Participant shall become
entitled to an Immediate Change in Control Benefit. The Immediate Change in
Control Benefit shall be a lump sum payment which is the greater of the
Actuarial Equivalent of the benefits defined in paragraph (b)(1) below or the
Actuarial Equivalent of the benefits defined in (b)(2). The Immediate Change in
Control Benefit shall be immediately due and shall be paid within thirty days of
such Plan termination.

 

 

(2)

Each Participant, as defined in this paragraph (2), shall become entitled to a
Vested Change in Control Benefit. Upon future Separation from Service, the
Participant shall be entitled to the greater of his or her Vested Change in
Control Benefit or the benefits otherwise provided by any other benefit section
of this Plan. Prior to the Participant’s Separation from Service, a
Participant’s Vested Change in Control Benefit shall be the benefit in paragraph
(b)(1) below. Upon the Participant’s Separation from Service (voluntary or
involuntary), however, the Participant’s Vested Change in Control Benefit shall
be the greater of the Actuarial Equivalent of benefits defined in paragraph
(b)(1) below, the Actuarial Equivalent of

 

-9-



the benefits defined in paragraph (b)(2) below, and the Actuarial Equivalent of
the benefits defined in paragraph (b)(3) below. Such Change in Control Benefit
shall be made in a lump sum payment within 90 days following his or her
Separation from Service.

 

 

(b)

Benefits.

 

 

(1)

The Participant’s Normal Survivor Benefit determined as of the date of the
Change in Control, which shall be effective on the first day of the month
following the Participant’s death and be paid or commence as soon as
practicable, but not later than 90 days, after the Participant’s death.

 

 

(2)

The Participant’s Normal Retirement Benefit determined as of the date of the
Change in Control:

 

 

(i)

commencing on the first day of the first month that would have qualified as the
Participant’s Approved Early Retirement Date if he or she had remained employed
as a Participant until such date and then received approval from the Chief
Executive Officer for such early retirement, and

 

 

(ii)

multiplied by the Early Retirement Factor applicable to the Participant’s age at
the date the benefit commences.

 

 

(3)

Benefits provided by any other section of this Plan.

 

4.09

Benefits Upon Change in Control of a Subsidiary. Upon the occurrence of a Change
in Control, as defined in Section 2.08, with respect to a subsidiary of A&B, (i)
a Participant who is an employee of such subsidiary shall be entitled to the
lump-sum equivalent of a Plan Termination Benefit, determined as if the Plan
terminated as of the date of the Change in Control, which shall be immediately
due and shall be paid within thirty days of the Change in Control, and (ii)
there will be no further obligation to pay benefits under this Plan to
Participants who are employees of such subsidiary unless the terms of such
Change in Control provide, as a prerequisite to the consummation of the Change
in Control, that the employer responsibilities under this Plan are to be assumed
by the successor organization.

 

4.10

Form of Benefits. Subject to Section 4.12(f)(2), a Participant may elect, in
writing, to have the payment of the Normal/Late Retirement Benefit, the Approved
Early Retirement Benefit, the Pre-Retirement Survivor Benefit, the Participation
Termination Benefit and the Plan Termination Benefit under the Plan made in a
lump sum; instead of 120 monthly installments, which shall be the default form
of benefit unless otherwise specified in the Plan. Effective on January 1, 2009,
such election shall become irrevocable on the 31st day immediately following the
date on which the Participant first becomes eligible to participate in the Plan.
A Participant may elect only one form of payment, which will be

 

-10-



applicable for all forms of benefits that are elective and payable under this
Plan. If the Participant makes no election, then his or her benefit shall be
paid in 120 monthly installments.

 

4.11

Designation of Beneficiaries. A Participant may file with the Administrator on
forms provided by the Administrator a written designation of one or more primary
beneficiaries and one or more contingent beneficiaries to whom benefits
otherwise due the Participant shall be made after the death of the Participant.
Such payments will be divided among the primary beneficiaries who survive the
Participant in such proportion as directed in the written designation. If no
primary Beneficiary survives the Participant for 30 days, such payment will be
divided among the contingent beneficiaries who survive the Participant for 30
days in such proportion as directed in the written designation. If no primary or
contingent Beneficiary survives the Participant for 30 days, or if no
Beneficiary has been designated by the Participant, such payments will be made
to the estate of the Participant. A Beneficiary may not, under any
circumstances, change the time and form of the payments due to them pursuant to
this Plan.

 

4.12

Additional Benefits Provisions

 

 

(a)

Benefit Agreement. The Administrator shall provide to each Participant a form of
Participation Agreement which shall set forth the Participant’s acceptance of
the benefits provided under the Plan and the Participant’s Participation
Agreement to be bound by the terms of the Plan.

 

 

(b)

Exclusion for Suicide or Self-Inflicted Injury. Notwithstanding any other
provision of the Plan, no benefits shall be paid to any Participant or
Beneficiary in the event of the death of the Participant as the result of
suicide or self-inflicted injury within two years of the later of the date he or
she first became a Participant or the date the Participant executed the
Participation Agreement referred to in subsection 3.01.

 

 

(c)

Leave of Absence. A Participant who is on an approved bona fide leave of absence
with salary, or on an approved bona fide leave of absence without salary for a
period of not more than 90 days, shall be deemed to be a Participant employed by
the Employer during such leave of absence. A Participant who is on an approved
bona fide leave of absence with salary for a period in excess of six months
shall be deemed to have experienced a Separation from Service as of the end of
the first six months of such leave of absence, if the Participant does not have
a contractual or statutory right to reemployment. A Participant who is on an
approved bona fide leave of absence without salary for a period in excess of 90
days shall be deemed to have experienced a voluntary Separation from Service as
of the end of such 90-day period, if the Participant does not have a contractual
or statutory right to reemployment.

 

-11-



 

(d)

Disability Leave. A Disabled Participant shall continue to be eligible for
retirement benefits under the Plan, regardless of the nonperformance of services
for the Employer. Failure to return to employee status at the termination of the
Disabled Participant’s Disabled status shall be deemed a voluntary Separation
from Service if the Participant is offered employment in a position
substantially equivalent to the position held by the Participant at the time his
or her disabled status began. Otherwise, such failure to return to employee
status shall be deemed an involuntary Separation from Service. Paragraph 4.12(c)
shall be applied in determining whether the Participant has experienced a
Separation from Service.

 

 

(e)

Termination for Good Cause. Notwithstanding any other provision of this Plan,
all rights of the Participant, any Beneficiary, or the rights of their executors
or administrators, or any other person, to receive benefits under this Plan
shall be forfeited if the Participant’s employment with the Employer is
terminated for Good Cause. For purposes of this subsection, “Good Cause” means
(a) the willful and continued failure by a Participant to substantially perform
his or her duties with the Employer (other than any such failure resulting from
a Participant’s incapacity due to physical or mental illness) or (b) the willful
engaging by the Participant in conduct which is demonstrably and materially
injurious to the Employer, monetarily or otherwise. For purposes of this
definition, no act, or failure to act, shall be considered “willful” unless
done, or omitted to be done, not in good faith and without reasonable belief
that the action or omission was in the best interest of the Employer.

 

 

(f)

Alternative Time and Form of Benefit.

 

 

(1)

Special Distribution Election on or before December 31, 2007. Participants who
are identified by A&B, in its sole discretion, may make a special distribution
election to receive a distribution in a time other than that elected in prior
years; provided that the distribution election is made and irrevocable at least
twelve months in advance of the newly elected distribution date (and the
previously scheduled distribution date, if any) and the election is made no
later than December 31, 2007. An election made pursuant to this subparagraph (1)
shall be subject to any special administrative rules imposed by the Board of
Directors or the Committee including rules intended to comply with Section 409A
of the Code. No election under this subparagraph (1) shall (i) change the
payment date of any distribution otherwise scheduled to be paid in 2007 or cause
a payment to be paid in 2007, or (ii) be permitted after December 31, 2007.

 

 

(2)

Special Distribution Election on or before December 31, 2008. Participants who
are identified by A&B, in its sole discretion, may make a special distribution
election to receive a distribution in a time and form other than that elected in
prior years; provided that the distribution election is made and irrevocable at
least twelve months in advance of the newly

 

-12-



elected distribution date (and the previously scheduled distribution date, if
any) and the election is made no later than December 31, 2008. An election made
pursuant to this subparagraph (1) shall be subject to any special administrative
rules imposed by the Board of Directors or the Committee including rules
intended to comply with Section 409A of the Code. No election under this
subparagraph (1) shall (i) change the payment date of any distribution otherwise
scheduled to be paid in 2008 or cause a payment to be paid in 2008, or (ii) be
permitted after December 31, 2008.

 

 

(3)

The Board of Directors or the Committee in its sole discretion may elect to pay
a Participant’s spouse or Beneficiary a lump-sum Actuarial Equivalent or other
form of benefit that it deems appropriate in lieu of the benefit form otherwise
provided with respect to which deferrals of compensation are treated as having
been deferred under a single nonqualified deferred compensation plan under
Treasury Regulation § 1.409A – 1(c)(2), is less than the Code Section
402(g)(1)(B) limit.

 

 

(g)

Withholding. Benefit payments hereunder shall be subject to applicable federal,
state and local withholding for taxes.

 

4.13

Group Life Insurance. A&B will maintain for each Participant, throughout each
Participant’s lifetime, group life insurance coverage in the amount of $50,000.
The life insurance benefits payable under such group life insurance will be in
addition to the benefits payable under the provisions of this plan, and will be
in lieu of any life insurance benefits to which a Participant may otherwise be
entitled under the Alexander & Baldwin, Inc. Retiree Health and Welfare Benefit
Plan.

 

4.14

Six-Month Delay for Key Employees. Notwithstanding any other provision in this
Article IV to the contrary, any distribution scheduled to be made upon
Separation from Service to a Participant who is identified as a Key Employee as
of the date he or she experiences a Separation from Service shall be delayed for
a minimum of six months following the Participant’s Separation from Service. Any
payment to a Key Employee delayed under this Section 4.14 shall be made within
90 days after the six-month anniversary of the Participant’s Separation from
Service. The identification of a Participant as a Key Employee shall be made by
the Committee in accordance with Section 2.18 of the Plan and sections 416(i)
and 409A of the Code and the regulations promulgated thereunder.

 

4.15

Valuation of Benefits. Unless otherwise specified in the Plan, the amount of
benefits to be distributed under the Plan, including the Actuarial Equivalent
lump sum amounts, shall be determined on the first day of the month following
(i) the date on which the Participant experiences a Separation from Service or
(ii) the date of the Participant’s death, whichever is applicable.

 

-13-



4.16

Effective Date of Death Benefit Election. If an election to receive a survivor
benefit in lieu of a retirement benefit under Section 4.03, 4.04, 4.06 or 4.07
is not effective prior to the date that a Participant experiences a Separation
from Service, a Participant’s election to receive a survivor benefit in lieu of
a retirement benefit shall be void.

 

 

ARTICLE V

 

 

SOURCE OF PAYMENTS

 

5.01

Source of Payments. All benefits payable under this Plan shall be paid in cash
from the general funds of the Employer, and no trust account, escrow, fiduciary
relationship or other security arrangement shall be established to assure
payment. No Participant or Beneficiary shall have any right, title or interest
whatsoever in any investments which the Employer may make to aid it in meeting
its obligations hereunder. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Employer and any Participant,
any Beneficiary or a Participant, or any other person. Any amounts payable under
the Plan shall continue for all purposes to be part of the general assets of the
Employer and, thus, subject to the claims of the Employer’s creditors. The
Employer shall in no way be restricted with regard to the control, investment
and use of such amounts. To the extent that any person acquires a right to
receive benefits from the Employer under this Plan, such right shall be no
greater than, nor different from, the right of an unsecured general creditor of
the Employer.

 

 

ARTICLE VI

 

 

ADMINISTRATION OF THE PLAN

 

6.01

Administrator. The administrator of the A&B Retirement Plan shall be the
administrator of this Plan (the “Administrator”). The Administrator shall have
full authority to administer the Plan. The Administrator shall have all of the
powers granted by the A&B Retirement Plan to the Administrator of such plan and
shall be subject to the same procedures and limitations of authority.

 

6.02

Claims Procedure. The Administrator shall employ the claims procedures as are
applicable under the A&B Retirement Plan.

 

 

-14-



 

ARTICLE VII

 

 

AMENDMENT AND TERMINATION

 

7.01

The right to amend, modify, partially terminate, or completely terminate this
Plan is reserved to the Committee; provided, however, that any termination of
the Plan will be done pursuant to Section 409A of the Code and the regulations
promulgated thereunder. However, no amendment, modification or termination shall
adversely affect the right of any Participant or Beneficiary who is receiving
benefits under the Plan at the time of such amendment, modification or
termination or who is entitled to benefits under the provisions of Section 4.06
as a former Participant of the Plan. The rights of other Participants as of the
date the Plan is terminated shall be determined under the provisions of Section
4.07.

 

 

ARTICLE VIII

 

 

MISCELLANEOUS PROVISIONS

 

8.01

Benefits Not Assignable. No Participant or Beneficiary, or any other person
having or claiming to have any interest of any kind or character in or under
this Plan or in any payment therefrom shall have the right to sell, assign,
transfer, convey, hypothecate, anticipate, pledge or otherwise dispose of such
interest; and to the extent permitted by law, such interest shall not be subject
to any liabilities or obligations of the Participant or to any bankruptcy
proceedings, creditor claims, attachment, garnishments, execution, levy or other
legal process against such Participant or his or her property.

 

8.02

Controlling Law. This Plan shall be construed, administered, and governed in all
respects in accordance with the laws of the State of Hawaii.

 

8.03

Not an Employment Contract. The adoption and maintenance of this Plan shall not
be deemed to confer on any Participant any right to continue in the employ of
the Employer, and shall not be deemed to interfere with the right of the
Employer to discharge any person with or without cause or treat any person
without regard to the effect that such treatment might have on the person as a
Participant.

 

8.04

Binding Agreement. This Plan shall be binding upon and inure to the benefit of
the Employer, its successors and assigns, and the Participants and their
beneficiaries, heirs, executors, administrators and legal representatives.

 

 

[Signatures follow on next page]

 

-15-



IN WITNESS WHEREOF, Alexander & Baldwin, Inc. has caused this Restatement to be
executed on its behalf by its duly authorized officers this 27th day of
February, 2008.

 

 

ALEXANDER & BALDWIN, INC.

 

 

By: /s/ Son-Jai Paik

Vice President

 

 

By: /s/ Alyson J. Nakamura

Secretary

 

 

-16-

 

 